ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant moves for rehearing, and makes an able argument in support thereof. We still think it not erroneous for the state to introduce appellant’s written statement made by him within three or four hours after the occurrence forming the basis for this prosecution, to an officer who, in his warning to appellant, directed his attention to the particular matter under investigation, viz: the death of some people on the Panhandle Highway, reátdting from an automobile accident or collision, and who in his warning told appellant that he did not have to make any statement about the matter, and that if he did make any it could be used in evidence against him. The principle involved, as well as the facts calling for application thereof, are wholly different from those exhibited in Judge Davidson’s dissenting opinion in Knight v. State, 64 Texas Crim. Rep., 541, a case in which statements of the accused, apparently relative only to a then course of conduct being indulged in, were admitted as shedding light on the relations of the accused with some woman at a time nine or ten months removed — no woman being described in the statements, or named, or remotely designated either by the accused or the party to whom he made the remarks testimony concerning which was regarded as inadmissible by Judge Davidson. In the instant case appellant was told by the officer in his warning that people had been killed that very night, and the place where they were killed, to-wit: on the Panhandle Highway, and the means by which they were killed, to-wit, an automobile accident, and with full understanding, as far as the law of confessions is concerned, that what he said about it would be used as evidence against him, he made the statement introduced in evidence.
*507It was a case of circumstantial evidence. His statement was offered as a link in the state’s chain of testimony. Said statement showed that on that very night, at an hour practically identical, he was oh the highway named, in an automobile; that he struck some one, and did not stop there nor at the dance hall to which he said he was going prior to the time he struck such person; also, that as a result of the striking of such person his radiator was caved in. The fact that in such statement he said the accident occurred on said highway near a named street, some two blocks distant from the actual place of collision as shown by other testimony, would not suffice to render such statement inadmissible.
Nor are we able to agree with appellant that the facts are not sufficient to justify the conviction. The rather incredible story told by appellant’s witness Carlson, his own testimony on this trial wholly contradictory of the statements made by him the night of the accident, the fact that he was overheard to say that night, and evidently shortly after this collision, that he had had an accident, and had hurt some one, and hurt them bad, taken with the other facts, seem ample to support the judgment.
The motion for rehearing will be overruled.

Overruled.